Opinion by
Judge Peters :
The antenuptial deed of Drake to appellant did not convert her property into separate estate. The only effect it could have was to deprive him of the right he might otherwise have acquired by his marriage with the grantee; and by Art. 2, Chap. 47, Rev. Stat., her *427general estate is not liable for the debts of the husband contracted before or after marriage, but is liable for those of the wife incurred or contracted before marriage, and for such contracted after marriage on account of necessaries for herself or any member of her family, her husband included, as shall be evidenced by writing signed by herself and her husband.

Morton & Parker, for appellant.


H. B. Higgins, for appellee.

Appellees account is for goods sold to the husband and charged by his directions to his wife; and while the articles charged, or the most of them, may have been necessaries, still, as appellant never undertook to pay for said goods in writing with her husband, her estate is not liable for the debt of appellee.
Wherefore the judgment is reversed and the cause is remanded with direction for further proceedings consistent herewith.